EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McGrath on 9/9/21.

The application has been amended as follows: 

Claims 37-41 have been canceled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a method for controlling a window shade, the method comprising operating a lift mechanism of the window shade to raise and lower a covering material to control an amount of the window that is covered by the shade; receiving a first signal at a controller; transmitting a trigger signal in response to the first signal; and automatically decoupling first and second portions of the lift mechanism to allow the covering material to fall under the influence of gravity to a fully extended position; wherein the window shade includes an electromechanical actuator and a first connection member, the second portion including a tube with an interior volume in which the electromechanical actuator and the first connection member are positioned, and wherein the decoupling step includes moving the first connection member in a linear direction with the actuator. At least Nufer (FR 2451992) discloses a method for controlling a window shade comprising an electromechanical actuator configured to decouple a second portion to allow the shade to fall, but Nufer fails to disclose positioning of the actuator within an elongate tube of the shade or linear movement of the connection member. At least Frank (US 6588705) discloses a method .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634